Citation Nr: 0723733	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 16, 
2000, for assignment of an initial 20 percent evaluation for 
right instability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for right knee instability.

3.  Entitlement to an initial evaluation in excess of 20 
percent for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Michael F. Brown, Attorney at 
law





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO denied an earlier 
effective date of October 6, 1999 for an assignment of an 
initial 20 percent evaluation for right knee instability.  
The veteran timely appealed the February 2005 rating action 
to the Board.   

In June 2004 and August 2006, the veteran provided testimony 
in support of his earlier effective date claim at the RO.  
Copies of the hearing transcripts have been associated with 
the claims files. 

During a June 2004 hearing at the RO, the veteran withdrew 
the issue of whether new and material evidence had been 
received to reopen a claim for service connection for 
bilateral hip disability-an issue that had been developed for 
appellate review (see, June 2004 RO hearing transcript (T.) 
at page (pg.) 10). 

In addition, the veteran has raised the issue of entitlement 
to service connection for right knee scars and whether new 
and material evidence has been received to reopen a 
previously denied claim for service connection for bilateral 
elbow arthritis (see, VA Form 21-4138, Statement in Support 
of Claim, dated in October 1999 and March 2003 letter, 
prepared by the veteran to the RO).  As these issues have not 
been developed for appellate review, they are referred to the 
RO for appropriate action. 

On a February 2004 Appeal Status Election form, the veteran 
withdrew the following issues, which had been developed for 
appellate consideration:  (1)  entitlement to an effective 
date earlier than August 16, 2000 for an award of service 
connection for degenerative disc disease of the lumbar spine; 
(2) entitlement to an effective date earlier than August 16, 
2000 for an award of service connection for left knee strain; 
(3) entitlement to an earlier effective date of August 16, 
2000 for an award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU); (4) entitlement to an effective date 
earlier than August 16, 2000 for an award of Dependents 
Education Assistance (DEA Chapter 35) benefits; and, (5) 
whether new and material evidence has been received to reopen 
a claim for service connection for heart disability.  Thus, 
these issues are not for appellate consideration and will not 
be discussed in the decision below.

In July 2007, the veteran failed to appear for a 
videoconference hearing before the undersigned Veterans Law 
Judge that was to be conducted at the Philadelphia, 
Pennsylvania RO.  As he has not moved that his hearing be 
rescheduled, his request is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2006).

Before the matter was certified to the Board, by a June 1998 
rating action, the RO granted service connection for 
chondromalacia of the right knee, and assigned an initial 10 
percent evaluation, effective June 23, 1977.  In a June 1998 
notice of disagreement, the veteran disagreed with the 
initial 10 percent disability rating assigned to the service-
connected right knee chondromalacia.  (Parenthetically, the 
Board notes that by a March 2000 rating action, the RO 
increased the initial disability rating assigned to the 
service-connected right knee chondromalacia from 10 to 20 
percent).

By a June 2001 rating action, the RO continued a 20 percent 
disability rating assigned to service-connected right knee 
chondromalacia.  The RO also granted service connection for 
right knee instability, and assigned an initial 20 percent 
disability rating, effective August 16, 2000.  In a July 2001 
written argument to the RO, the veteran's attorney indicated 
that the appellant disagreed with the 20 percent disability 
ratings assigned to the service-connected right knee 
instability and chondromalaica.  A statement of the case 
(SOC) addressing the issues of entitlement to initial 
disability ratings in excess of 20 percent for right knee 
instability and right knee chondromalacia, has not been 
issued.  According to the United States Court of Appeals for 
Veterans Claims (Court), a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
These matters are addressed in the remand that follows the 
order of the decision below.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

As the RO has not issued a statement of the case in response 
to the June 1998 notice of disagreement with the initial 
evaluation for the right knee disability, then classified as 
chondromalacia, or in response to the July 2001 notice of 
disagreement with regard to the 20 percent evaluation for 
right knee instability, these issues must be remanded for an 
issuance of a statement of the case.  38 U.S.C.A. § 7105 
(West 2002); Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an effective date earlier than 
August 16, 2000, for assignment of an initial 20 percent 
evaluation for right knee instability is inextricably 
intertwined with the issues of entitlement to a higher 
initial evaluation for a right knee disability, then 
classified as chondromalacia, and for a higher initial 
evaluation for right knee instability.  See Friedlund v. 
Nicholson, No. 04-0087 (July 23, 2007) (concluding, 
"[B]ecause the Board applied the wrong standard of review in 
addressing the appellant's entitlement to enhanced DIC 
benefits, the Court cannot affirm that portion of the Board's 
analysis regarding clear and unmistakable error in the March 
1987 RO decision, which is necessarily intertwined with its 
de novo analysis and decision on the overall issue of 
entitlement to enhanced DIC on a hypothetical entitlement 
basis.")

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC or RO should issue a 
statement of the case addressing the 
issues of entitlement to higher initial 
disability ratings for right knee 
instability and right knee 
chondromalacia.  If, and only if, the 
veteran files a timely substantive 
appeal, should the issues be certified on 
appeal to the Board.

2.  If any benefit sought on appeal 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




